Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM) based on application and preliminary amendment filed 10/26/20.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.      Claims 1-6 receive priority to JP2018-086884 filed 04/27/2018.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a guide line detecting unit configured to detect..." in claim 1; "a remaining distance acquiring unit configured to acquire..." in claim 1; "a braking control unit configured to control..." in claim 1; "a steering control unit configured to control steering..." in claim 5; and "a driving assistance device configured to stop..." in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Referring to para.[0024], a guideline detecting unit will be interpreted as a system where a monocular or a stereo camera setting capture images of the road surface in front of the vehicle, with a refresh rate. Referring to para.[0033], a remaining distance acquiring unit will be interpreted as a computer that reads a registered distance from a memory, between a first position through a stop position. Referring to para.[0025], a braking control unit will be interpreted as a brake actuator that is activated on the basis of a remaining distance previously detected. Referring to para.[0025], a steering control unit will be interpreted as a motor actuator which is provided in a steering shaft which performs steering of the vehicle the basis of a detected guide line. Referring to Fig.1, a driving assistance device 1 will be interpreted as a device that comprises a camera 2, an actuator 3, a guideline detecting unit 11, a remaining distance unit 12, a braking control unit 13, and a steering control unit 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 of copending Application No. 17/050,740 (hereinafter " in view of Okada et al. (JP2008008783A, hereinafter "Okada"). 
With respect to claim 1, ‘740 discloses a driving assistance device that controls driving of a vehicle on the basis of a guide line leading to a scheduled stop position, the driving assistance device comprising: a guide line detecting unit configured to detect the guide line from a captured image of a camera (claim 1); 
a remaining distance acquiring unit configured to acquire a remaining distance to the scheduled stop position of the vehicle (claim 1); and 
a braking control unit configured to control deceleration of the vehicle on the basis of the remaining distance acquired by the remaining distance acquiring unit such that the vehicle stops at the scheduled stop position (claim 1), 
wherein the guide line is constituted of a plurality of segments which are separated in an extending direction of the guide line and includes a base-point mark which is provided at a position which is separated a first distance from the scheduled stop position (claim 1), and 
wherein the remaining distance acquiring unit acquires the remaining distance on the basis of the position of the base-point mark set by the guide line detecting unit (claim 1).
It is not specifically disclosed within ‘740 that the guide line detecting unit detects the base-point mark at a measurement position of the captured image, and sets a detected position of the base-point mark at the measurement position of the captured image as a center of the base-point mark in the extending direction of the guide line when the base-point mark is detected at the measurement position of the captured image.
However, as an analogous art, Okada discloses that the guide line detecting unit detects the base-point mark at a measurement position of the captured image (Okada discloses at para.[0005]: “A feature image recognizing means for recognizing an image of a feature existing on the traveling route”, i.e. ambient image acquisition unit, item 22), and sets a detected position of the base-point mark at the measurement position of the captured image as a center of the base-point mark in the extending direction of the guide line (at para.[0029], Osaka discloses that a reference point of the relative distance D between the feature A and the feature B may be the center point of the sign. Osaka also discloses at para.[0049-0050] that Fig.7(A) shows the relative distance L0 between the diamond mark (Feature A, Fig.7) and the vehicle; it can be seen how the relative distance is calculated from the center of the mark in the extending direction of the vehicle’s path) when the base-point mark is detected at the measurement position of the captured image.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify ‘740 with the teachings of Okada to set a detected position of the base-point mark at the measurement position of the captured image as a center of the base-point mark in the extending direction of the guide line when the base-point mark is detected at the measurement position of the captured image. 
The motivation for doing so would be to compensate the processing time required by the guideline detecting unit in consideration of the time from the image acquisition time to the image recognition time, so that the accuracy of the distance traveled between a first (or second) position and a stop position can be improved [0029]. 

With respect to claim 2, ‘740 discloses that the guide line is formed of a pair of dotted lines which are parallel to each other (claim 1).
It is not specifically disclosed within ‘740 that the base-point mark is included in each of the pair of dotted lines.  
However, it is already stated on claim 1 that the guide line is constituted of a plurality of segments which are separated in an extending direction of the guide line and includes a base-point mark which is provided at a position which is separated a first distance from the scheduled stop position.
Therefore, if guide lines are formed of a pair of dotted lines which are parallel to each other, and they are constituted of a plurality of segments which are separated in an extending direction of the guide line, including a base-point mark within it, then it is inherent that the base-point mark is included in each of the pair of dotted lines.

With respect to claim 3, ‘740 discloses that the base-point mark has a line width greater than a line width of the segments constituting the guide line (claim 1).  

With respect to claim 4, ‘740 discloses that the guide line includes a correction base-point mark that is provided at a position which is separated a second distance less than the first distance from the scheduled stop position (claim 5), and 
wherein the remaining distance acquiring unit corrects the remaining distance on the basis of the detected position of the correction base-point mark set by the guide line detecting unit and a correction factor which is calculated from a relationship between a distance from the base-point mark to the correction base-point mark and a summed distance obtained according to rotation of wheels of the vehicle in the meantime (claim 5).
The co-pending application ‘740 further discloses that the guide line detecting unit detects the correction base-point mark (claim 5).
It is not specifically disclosed within ‘740 that the guide line detecting unit detects the correction base-point mark at the measurement position of the captured image and sets a detected position of the correction base-point mark at the measurement position of the captured image as a center of the correction base-point mark in the extending direction of the guide line.
However, the same reasonings as claim 1 are given to the rejection of claim 4. The steps disclosed within claim 4 that are not specifically disclosed within the co-pending application ‘740, are the same steps that Okada disclosed but focused on a different road surface mark. Hence, the claimed steps are disclosed by Okada. 

With respect to claim 5, ‘740 discloses that the driving assistance device further comprises a steering control unit configured to control steering of the vehicle on the basis of the guide line acquired by the guide line detecting unit (claim 6).  

With respect to claim 6, ‘740 discloses a traffic system comprising: a guide line leading to a scheduled stop position (claim 7); and 
a driving assistance device configured to stop a vehicle at the scheduled stop position on the basis of the guide line (claim 7), 
wherein the guide line is constituted of a plurality of segments which are separated in an extending direction of the guide line and includes a base-point mark which is provided at a position which is separated a first distance from the scheduled stop position (claim 7), 
wherein the driving assistance device includes: 
a guide line detecting unit configured to detect the guide line from a captured image of a camera (claim 7); 
a remaining distance acquiring unit configured to acquire a remaining distance to the scheduled stop position of the vehicle (claim 7); and 
a braking control unit configured to control deceleration of the vehicle on the basis of the remaining distance acquired by the remaining distance acquiring unit such that the vehicle stops at the scheduled stop position (claim 7), 
wherein the remaining distance acquiring unit acquires the remaining distance on the basis of the position of the base-point mark set by the guide line detecting unit (claim 7).
It is not specifically disclosed within ‘740 that the guide line detecting unit sets a position of the base-point mark detected at a measurement position of the captured image as a center of the base-point mark in the extending direction of the guide line when the base-point mark is detected at the measurement position of the captured image.
However, as an analogous art, Okada discloses that the guide line detecting unit sets a position of the base-point mark detected at the measurement position of the captured image as a center of the base-point mark in the extending direction of the guide line (at para.[0029], Osaka discloses that a reference point of the relative distance D between the feature A and the feature B may be the center point of the sign. Osaka also discloses at para.[0049-0053] that Fig.7 shows the relative distance L0 between the diamond mark (Feature A, Fig.7) and the vehicle; it can be seen how the relative distance is calculated from the center of the mark in the extending direction of the vehicle’s path) when the base-point mark is detected at the measurement position of the captured image.
Since claim 6 encompasses a system comprising the device being claimed on claim 1, the same reasoning is applied, for the same reasons, to claim 6.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luis E Caban whose telephone number is (571)272-5770. The examiner can normally be reached 9:00am - 6:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS E. CABAN/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665